Citation Nr: 0123824	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial compensable rating for a scar on 
the left fourth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from July 1989 to March 1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which granted service connection for a laceration 
to the left hand and determined that the disability was 
noncompensable.  This case was remanded by the Board in March 
1998 and August 2000, and was returned to the Board for 
further appellate consideration in September 2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.

2.  The veteran's scar on the left fourth finger is not 
poorly nourished, tender, painful or productive of 
significant functional impairment.


CONCLUSION OF LAW

The schedular requirements for a compensable evaluation for a 
scar on the left fourth finger have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's 
disability, except as noted below.

The veteran's service medical records reflect that he injured 
his left fourth finger with a screwdriver in 1990.  

A December 1998 outpatient note shows that the veteran 
presented with complaints of pain in his left fourth finger.  
The veteran reported that the finger had been broken in 1991.  
The veteran's grip was equal and strong, and a slight 
deformity was noted, but the examiner did not indicate the 
location or nature of the deformity.

The veteran was afforded a VA examination of his scar in 
March 1999.  The examiner noted no current symptoms.  He 
found no tenderness, adherence, ulceration, elevation or 
depression, tissue loss, inflammation, edema, keloid 
formation, or disfigurement.  There was no limitation of 
function.  There was no obvious dermatologic disease.  

A March 1999 primary care treatment record indicates that the 
veteran was getting good relief of degenerative joint disease 
from analgesic balm, but that pain resumed after about eight 
hours and was worse with a stationary position such as 
driving.  That treatment note contains no reference to or 
complaint about the scar on the veteran's left fourth finger.  
On physical examination, the provider found no edema or 
cyanosis.  The veteran's grip was equal and strong, and his 
finger joints were non-tender.

A May 1999 outpatient treatment record notes that the veteran 
worried about deformity of his left ring finger and that he 
was pursuing a claim.  The nurse practitioner indicated that 
an X-ray of the hand revealed no evidence of fracture or 
dislocation, and that the veteran's finger looked normal to 
her.

Another VA examination was performed in February 2001.  The 
examiner noted that the veteran had injured his left ring 
finger several years ago, and that the laceration was sutured 
with excellent results.  The veteran reported that the finger 
became somewhat swollen in cold weather.  No infection was 
noted.  On physical examination, there was no tenderness 
involving the left fourth finger.  Range of motion of the 
finger was full and unrestricted.  The examiner noted 
appropriate vascular perfusion of the hand.  He determined 
that no further evaluation was required.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Subsequent to 
the RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a compensable 
rating for the scar on his left fourth finger.  The veteran 
has been afforded VA examinations.  VA treatment records have 
been procured by the RO.  The veteran has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA and the implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board's 
deciding this claim without first affording the RO the 
opportunity to consider the claim in light of the regulations 
implementing the VCAA.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2000).

The veteran contends that he is unable to make a full fist 
without pain and that he cannot do any job requiring heavy 
lifting with his left hand.  

The medical evidence of record clearly and consistently 
indicates that the scar of the veteran's left fourth finger 
is not tender, painful, poorly nourished, ulcerated or 
productive of limitation of motion or other functional 
impairment.  There is no objective evidence substantiating 
the veteran's claim of pain and functional impairment 
associated with the disability.  Therefore, the Board 
concludes that the scar is properly evaluated as 
noncompensably disabling under the schedular criteria.

The Board has considered whether staged ratings are warranted 
for the veteran's service connected scar of the left fourth 
finger; however, at no time during the period in question has 
the disability warranted a compensable evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  







ORDER

Entitlement to an initial compensable rating for a scar on 
the left fourth finger is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

